Citation Nr: 1818601	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for cervical spine condition with arm and shoulder pain with weakness.

2. Entitlement to service connection for scar, neck status post cervical fusion.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1967 to December 1968.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The issues of entitlement to service connection for cervical spine condition with arm and shoulder pain with weakness and neck scar, status post cervical fusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran meets the schedular criteria for TDIU.

2. The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration shall be given to the Veteran's level of education, special training, and previous work experience.  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for the award of a TDIU, as he is service-connected for posttraumatic stress disorder, rated as 70 percent disabling.  He is also rated as noncompensable for service-connected traumatic brain injury, tension headaches, and scars of the right eyebrow, bridge of the nose, and right anterior chest wall status post sebaceous cyst removal.

The Veteran reported on his May 2010 and November 2014 VA Forms 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that his service-connected PTSD and headaches prevented him from securing or following any substantial gainful occupation.  He was a commercial truck driver.  The Veteran's last employer reported that the Veteran left in May 2009 after he could no longer drive due to health reasons.  His highest level of education completed was sixth grade.  See also January 2011 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability; May 2017 Transcript of Hearing at 10.

An April 2011 VA examiner opined that the Veteran had occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  A February 2015 VA examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.

In May 2017, the Veteran testified that he could not drive a truck because he was taking psychotic and sleep medications.  The medications would "totally knock him out."  Additionally, he had difficulty relating to others, including getting into altercations and conflicts with people.  With respect to sedentary employment, the Veteran stated that he had limited concentration and no additionally vocational training.  See also June 2014 VA Form 21-4138 Statement In Support of Claim; August 2014 Correspondence.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b).  Here, the Board finds the May 2017 hearing testimony as well as the VA PTSD examination reports and the resultant impact on his ability to secure or follow substantially gainful employment, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)  ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

An award of TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for entitlement to service connection for cervical spine condition with arm and shoulder pain with weakness and neck scar, status post cervical fusion.  The Veteran contends that he injured his back from an September 1967 assault and a December 1967 ski accident.  He later underwent cervical fusion procedure in October 1995 that resulted in a scar on his neck.  See October 1995 private neurological surgical records; June 2009 Correspondence, April 2012 VA Form 21-4138 Statement in Support of Claim; May 2017 Transcript of Hearing at 3-4.  The Board notes that the Veteran has not been afforded a VA examination, and the Board finds that the Veteran should be afforded a VA examination and medical opinion to determine the nature and etiology of his conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine condition with arm and shoulder pain with weakness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's September 1967 assault and a December 1967 ski accident.  All pertinent symptomatology and findings must be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine condition with arm and shoulder pain with weakness is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's cervical spine condition with arm and shoulder pain with weakness and describe how such a disability generally presents or develops in most cases, in determining the likelihood that a cervical spine condition with arm and shoulder pain with weakness is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of his neck scar, status post cervical fusion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's September 1967 assault and a December 1967 ski accident.  All pertinent symptomatology and findings must be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck scar, status post cervical fusion is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's neck scar, status post cervical fusion and describe how such a disability generally presents or develops in most cases, in determining the likelihood that a neck scar, status post cervical fusion is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


